Citation Nr: 1537419	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to traumatic brain injury.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for traumatic brain injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1974.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a September 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs VA

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in
March 2014.  

In July 2014, the Board remanded the case for further development.  

In a January 2015 rating decision, the initial evaluation for traumatic brain injury was increased to 10 percent, effective the date of receipt of the initial claim for service connection for traumatic brain injury in May 2009.  The Board notes that a claimant is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  As such, the issue has been recharacterized as reflected on the title page.  

This appeal is being dismissed due to the death of the Veteran.  The Veteran's widow has filed a motion for substitution.  The motion, as well as an April 2015 claim for dependency and indemnity compensation (DIC) benefits, is REFERRED to the RO for appropriate action.  



FINDING OF FACT

Prior to the promulgation of a decision by the Board, VA has been informed that the Veteran died on April [redacted], 2015.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  As provided for in these provisions, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....'  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  As noted in the introduction above, the Board has referred the surviving spouse's request for substitution to the RO.  


ORDER

The appeal is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


